Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Thurner et al. (US 5,111,748), hereinafter (“Thurner”).  Thurner discloses an aerodynamic braking device for a casing of a payload, the braking device including at least one parachute connected to the casing by hangers, the parachute being housed in a sleeve, and wherein the hangers are connected to the casing by means of an extension cable.  
Thurner does not show, however, that the sleeve is wound around an axis of winding perpendicular to a longitudinal direction of the sleeve, and attached to a cylindrical housing that has an axis which is parallel to the axis of winding, the cylindrical housing being in turn secured to a base that closes off the projectile, and wherein the extension cable is wound around the axis of the cylindrical housing and attached thereto by at least three peripheral break lines, which are uniformly angularly distributed.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Thurner in such a manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641